DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination filed on March 19, 2021.  Claims 1-29 are pending.  Claims 1, 17, 23 and 24 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-29 are allowed.

Reasons for Allowance
Claims 1-16 and 23-29 were previously indicated as being allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of U.S. Patent Publication No. 2004/0095005 to Dukes, discloses at least one and preferably two pivotable protrusion means, such as pivot arms 83A and 83B, which are preferably provided with wheels, are extend out from each side of the seat 20A and 20 and slide in each of the grooves 15A and 15B respectively for interconnecting the child safety seat and the base so the child safety seat is capable of moving through a range of positions from an upright sitting position to a reclined sleeping position and the top 10 of the safety seat back is capable of maintaining close proximity 
With respect to independent claim 17, Duke, taken singly or in combination with other prior art of record, does not disclose or teach receiving a signal to recline the child car seat, wherein the child car seat includes a plurality of sensors and the signal to recline can be received in response to data provided by the plurality of sensors; in response to the signal, automatically displacing a movable component of the car seat to recline the car seat to a desired angle, in combination with limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661